New York County Civii Court:
. Landlord and Tenant Judgment a ‘
Petitioner(s): ‘ Index Number: LT-073763-19/NY
Valentina Bajada

A Notice of Petition and Holdover Petition duly verified and

Ve. proof of service having been filed with this court and the
scat issue having been settled between the parties, a. final order
Respondent(s): is made, Per Stipulation of Parties in favor of Petitioner:
Katherine Klein AKA Kate Gladstone; Valentina Bajada.
_ *John" "Doe";
"Jane" "Doe"

On Motion of: | Wagner, Berkow and Brandt, LLP
462 7th Avenue, 6th Floor, New York, NY 10048

IT IS ADJUDGED:
That possession of the premises, described in the petition located at 129 Barrow Street, Apartment 2A, New York, NY
10014-, said property is further described as Second Bedroom, all common areas, be awarded to the petitioner(s).

 

Petitioner creditor(s) and address(es):
(1) Valentina Bajada

 

Respondent debtor(s) and address(es):
(1) Katherine Klein AKA Kate Gladstone, at 129 Barrow Street, Apartment 2A, New York, NY 10014

 

IT IS FURTHER ORDERED:

_ That a warrant of eviction shall issue removing Katherine Klein AKA Kate Gladstone from the described premises. The
execution of the warrant is stayed per Stipulation/Order. The earliest date upon which execution may occur is 03/31/2020.

-AND FURTHER:
disc as to John & Jane Doe

Date of Decision: 01/30/2020 vee
L

Horforable Kimon C. Thermos
“4 Housing Court Judge

 

#

Judgment entered at New York County Civil Court, 111 Centre Street, New York, NY 10013, in the STATE OF NEW YORK
in the total amount of $0.00 on 01/30/2020 at 03:47 PM.

Judgment sequence 1 : Nid Lave ag

Alia Razzaq, Chief Clerk

 

Warrant issued to Marshal on

 

Section 5020(c) of the Civil Practice Law and Rules requires that a satisfaction be filed with the clerk when the judgment is satisfied.
Failure to do so subjects the judgment creditor to penalties.

a

  

 
ee |

. CIVIL COURT OF THE CITY OF NEW YORK
County of Ne Ye Vy
Date

se

Part Lf

 

7,
de voy
g /. »>,}/ = Se me dhe
MAS FT Te RAR
J Petitioner(s),

( fs Pi af bs oy o

rj ales wie Klan af Respondent(s)

 

\TAARaD US
index No. L&T: O 7 SHEL:

= UN

ee L
STIPULATION OF SETTLEMENT

Hon
The parties understand that each party has the
right to a trial, the right to see a Judge at any time
and the right not to enter into a stipulation of
settlement. However, after review of all the issues,
the parties agree that they do not want to go to trial
and instead agree to the following stipulation in

;
j .
£209

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Thee ee wot y - settlement of the issues in this matter.
Sear oe arab Soha Qoe f
Party (please print) Added/Amended Appearance NoAppearance No Answer
’ or Deleted
Z
Petitioner A VAG Ay oka {
|
oe ng i) th ed
Respondent I 196 henna ff Eta en} Boef ty kee »~ OF beak’ ae f
* i f
Respondent 2
Respondent 3
ay ; os
“tee 1 bbe i . nik iL 12 od mec 4
PSs  Motdover Orie eeeliny cusOive ol 545 flow, i239 a hen WP teri trad
7 a q Tt
tee ad i j Be ee iL if’ i
Cavisertty } 2D fing. fiivigel che. of the Guet,
|
Trae: 18 cisdact zal | ‘athe. te Bonet esy coy LA + é Pre) we JT Bay, hae eth. ¥ ff
TG 7 5 het. A pvttens ff Bote ey vary any ae if iri at Ovieting shoul
= Pow %
or, = iB f | J is f ta é } t j t § ij
He iegerel Thwith: Ippirever  deccutun ££ the Bike aat shal (pe srewrel thet kB
1 ‘ i J vi
fae Sy Aas, ie me a -..i t A . { j jy i, 7).
March al, 620 lew hesfercdkent dn vccrle. The Gacetre rt oy be toee, biard 3i 24
7 : * B
ve He cnt i oof i i i . ry 3 5
Pe Corcdent shod fi Yet le ark Asan: Kew i Fedor [-Pebhoa fs
TF
V ~~ ws
entities end r\ saat Bey 2 moog ‘ 4 j
Ape eel | agi Oy ge ry fe ea hein wee Gach fleetr
y y 2 i as
7 : z re ~ : ' . :
otal Deven fret iss Cia Br , feryeligeny she. il ee chewmsal Bherroli Qed Siac
q
al hy: \ -} eo i “ i I
Mey Be Sltetdel a
eS J
i Foon & f b : fF i f a afit ‘ L (} 4 ;
aE eASclera hon Hee he fem dite CUA pent! zyreery aad
, alia oo) ‘eo To ~ ios — Lo f wo gE. a De Tae sy .
Ale argt is Parca bk eertbine Tha: wert has abot Aa. WE Arete astacuy
¥ om ot cep Y ¥
fi ot : i fi ; ~
i | ea dey 7 ‘yp ph a. | Reg. i wy wm i . “ “ su ¥ \ i a i
sue ftps “ bof dn fe the Marka 3 boete Howe’ uber dein, ult ur vecear fae Oremciei
J ¢ T
# 4 a
any a Pan hd 2 Bee 4 - 5 j <, 3 i ;
Ma or herve Meck 3h Jory ek ioe soll a ave Vine ceeht fo sek all wale’,
\ aaliggdl, aus nea ae a de, Bake 4 afey D5 14,0 mn Fy L7Bo° GG, oe \
Ser, ¥4 nal ‘, - oo, , I “hawk 5 ; Z
LATTA) AOA Woe dak outupeden 7 Per enns te te Pray.) ch wel id Febynsry, fv) thewds Hank
; \ a

 

: fe i 4

Ds atte ed. ‘

 

agi wet

  

dbs duhowsl "a zAY hi
i His odd,

  

fiby ote

erent of wad coll A. ceva et ue i

 

‘ ERE to
Tee

“tena

 

 

 

 

 

: 7 Te es én eA fin tacky th
J ; ?
: _— —- ~~ J bie _——

 

 

 

 

 
 

, COURT OF THE CITY OF NEW YORK Index No. L&T: OF $742 Feet 7

 

 

yg of . Page < of Zak /
” 6 Part Hon. thos is
afh.| | ‘2 fe STIPULATION OF SETTLEMENT
LA le Pe Sai, The i
\ parties understand that each party has the
“d Petitioner(s)}, right to a trial, the right to see a Judge at any time

and the right not to enter into a stipulation of

 

7 against
a i (c: l. settlement. However, after review of all the issues, -
a a bering I L Qin alt fe. Fats ge {of leo dhe: sa the parties agree that they do not want to go to trial
Respondeni(s) and instead agree.to the following stipulation in
ari <* i bx: — f : . . 5
i | . Noe er id chet, BS de settlement of the issues in this matter.
Party (please print) Added/Amended Appearance NoAppearance No Answer

or Deleted

al . oO. #
Petitioner Nelen 4 / a LcotA Lo
. ie fa } J i, f fF ay
Respondent: Lattice EleA of kf tot Cbokfy. eo
i

 

 

 

 

 

 

 

 

 

 

 

 

7
Respondent 2
Respondent 3 ~
“9 . - 4
cA = f : / i - f i fff
IN@S Ponda bk — ieneta BA Oad all chiens bo Hy peMasin dam, enol of V
: J =F For? By oid § a
Seng bh. eo Aaleh Dy feb bone
a yo a)
Aes ns of of 5 2 wok eo.
fry yt po hts £8 fA ARASG tio” FLD othe ca

 

U

fraMis2

tA A .
i < Ae ‘ 4 « fe os i 4 Le ye ~ ao Fi = /
u ij nets ¥ ts Cid: ontop tat canine _ fret Dae. pho! wi aun ae a

 

 

Po. = “bo. 5 f
aE} tether &

bilan qaqa Ele Guat
gee Feat aE [arp

 

 

 

 

 

 

 

 

 

- aaggi cighs
ehed : Tiil
fees : bas

-~4bb45- cba bee -
-f ¢

 

 

 

 

 

 

 

 
